Exhibit 10.1

March 29, 2005

James Saalfeld
OCM Development, LLC
1971 East Beltline Avenue, NE
Suite 200
Grand Rapids, MI 49525

Dear Mr. Saalfeld:

Irwin Franchise Capital Corporation (“Irwin”) is pleased to commit to you
subject to all the terms and conditions herein and the satisfactory receipt of
all documents requested in form and substance, to enter into the following
financing arrangements with respect to the land (“Land”), buildings and
improvements (“Improvements”), and the equipment and furnishings (“Equipment”)
for the O’Charley’s franchise restaurants located at sites yet to be determined.
The general terms and conditions of Irwin’s credit approval are listed on
Exhibit(s) B and C attached hereto and made a part hereof.

Maximum Combined Loan
Amount: The Maximum Combined Loan Amount of the herein defined Facility A and
Facility B shall not exceed $5,000,000.00, and shall be further subject to the
individual loan advance limitations herein individually set forth for Facility A
and Facility B. It is anticipated that the Maximum Combined Loan Amount is
sufficient to provide financing for the assets associated with two (2)
franchised O’Charley’s stores.


Facility A:   Real Property Loan

Borrower Facility A: OCM Development, LLC


Maximum Loan Amount: The Maximum Loan Amount will be determined based upon the
characterization of the Premises land parcel as either being [i] fee-owned (“Fee
Property”), or [ii] a leased parcel that is the subject of a lease agreement
with an otherwise unrelated party (“Ground Lease”).


  A. Fee Property


  The lesser of i) 90.00% of Eligible Cost, as is further defined on Exhibit A
attached hereto and made a part hereof, ii) eighty-five percent (85.00%) of the
“As Built” appraised value of the improved fee property (“Fee Premises”), or
iii) $2,400,000.00, or


  B. Ground Lease


  The lesser of i) 90% of Eligible Cost, as is further defined on Exhibit A
attached hereto and made a part hereof, ii) eighty-five percent (85.00%) of the
“As Built” appraised value of the improvements constructed on the leased land
parcel (“Ground Lease Premises”), or iii) $1,500,000.00.


THE FOLLOWING FACILITY A TERMS AND CONDITIONS SHALL APPLY TO THE REAL PROPERTY
LOAN FOR EITHER A FEE PROPERTY OR A GROUND LEASE. THE BORROWER MAY ELECT A
TERM/AMORTIZATION AND INTEREST RATE STRUCTURE BASED UPON THE APPROVED OPTIONS
DETAILED IN ATTACHMENT 1, ATTACHED HERETO AND MADE A PART HEREOF.

THE FOLLOWING TERM/AMORTIZATION, MONTHLY PAYMENT, MONTHLY PAYMENT FACTOR, AND
INTEREST RATE STRUCTURE ARE AN ILLUSTRATION OF OPTION 1 CONTAINED IN ATTACHMENT
1.

--------------------------------------------------------------------------------

Term/Amortization Period: 180-months


Monthly Payment Factor: 0.008013, inclusive of interest, and adjusted as
provided herein.


Monthly Payment: The Monthly Payment shall be determined by multiplying the
amount of the loan principal advanced under Facility A by the Monthly Payment
Factor. The Monthly Payments shall be paid in arrears in equal monthly
installments of principal and interest applied first to interest and the balance
to principal.

The Monthly Payments and the Monthly Payment Factor will be recalculated on the
first day of the month prior to each successive month following commencement of
such Facility A loan(s) (“Reset Date”).

If immediately preceding the closing of the Loan(s) contemplated herein and on
the first day of the month preceding each Reset Date, the transfer rate charged
Irwin by Irwin Union Bank and Trust Company exceeds 1.75% (the “Index”), the
Monthly Payment Factor and the Monthly Payment shall be recalculated based on
345 basis points above the Index, but in no event more than the maximum
permitted by law.


Real Property Origination Fee: One-half of one percent (0.50%) of the Facility A
loan amount.


Closing Date: The closing shall be no later than June 30, 2006 (“Facility A
Outside Date”), subject to no deleterious change having occurred in the
financial condition or operating performance of the Borrower, the herein defined
Corporate Guarantors, or O’Charley’s, Inc (“Franchisor”).


HEREINAFTER, THE FEE PREMISES AND THE GROUND LEASE PREMISES SHALL BE REFERRED TO
AS THE PREMISES.


FACILITY B:   EQUIPMENT LOAN

Borrower Facility B: OCM Development, LLC.


Purpose: The permanent financing of the Equipment located at the Premises.


Maximum Loan Amount: The lesser of i) the one hundred percent (100%) of Eligible
Cost of the Equipment, as is further defined on Exhibit A attached hereto and
made a part hereof or ii) $650,000.00 per Premises.


THE BORROWER MAY ELECT A TERM/AMORTIZATION AND INTEREST RATE STRUCTURE BASED
UPON THE APPROVED OPTIONS DETAILED IN ATTACHMENT 2, ATTACHED HERETO AND MADE A
PART HEREOF.

THE FOLLOWING TERM/AMORTIZATION, MONTHLY PAYMENT, MONTHLY PAYMENT FACTOR, AND
INTEREST RATE STRUCTURE ARE AN ILLUSTRATION OF OPTION 1 CONTAINED IN ATTACHMENT
2.

Loan Term: 84-months.


Equipment Origination Fee: One-half of one percent (0.50%) of the Facility B
Loan Amount.


Monthly Payment Factor: 0.014537, inclusive of interest and adjusted as provided
herein.


--------------------------------------------------------------------------------

Monthly Payment: The Monthly Payment shall be determined by multiplying the
amount of the loan principal advanced under Facility B by the Monthly Payment
Factor. The Monthly Payments shall be paid in advance in equal monthly
installments of principal and interest applied first to interest and the balance
to principal.

The Monthly Payments and the Monthly Payment Factor will be recalculated on the
first day of the month prior to each successive month following commencement of
such Facility B loan(s) (“Reset Date”).

If immediately preceding the closing of the Loan(s) contemplated herein and on
the first day of the month preceding each Reset Date, the transfer rate charged
Irwin by Irwin Union Bank and Trust Company exceeds 1.75% (the “Index”), the
Monthly Payment Factor and the Monthly Payment shall be recalculated based on
410 basis points above the Index, but in no event more than the maximum
permitted by law.


Closing Date: The closing shall be no later than June 30, 2006 (“Facility B
Outside Date”), subject to no deleterious change having occurred in the
financial condition or operating performance of the Borrower, the herein defined
Corporate Guarantors, or O’Charley’s, Inc (“Franchisor”).


HEREINAFTER UNLESS OTHERWISE NOTED BORROWER FACILITY A AND BORROWER FACILITY B
SHALL BE COLLECTIVELY REFERRED TO AS BORROWER.

Security for Loans: The following will serve as collateral for the all loan(s):


  1. First mortgage lien as against the real property associated with the
Premises, as applicable.


  2. First security interest in the Equipment located at the Premises and used
in the operation of the Premises.


  3. If Borrower’s interest in the Premises is a leasehold estate, then also an
assignment of Borrower’s interest as tenant under the ground lease for the
Premises.


  4. All loans shall contain cross-collateral/cross-default provisions with all
obligations of Borrower to Irwin.


Corporate Guarantors: All of Borrower's obligations to Irwin shall be
unconditionally by guaranteed by:

OCM Food Service, LLC
MHG West, Inc
Meritage Hospitality Group, Inc


Assumptions: The amount of the Loan(s) and the terms set forth in this
Commitment letter are based upon the facts and assumptions set forth herein and
on conditions in the capital markets as they affect Irwin’s sources of funds.
The terms and conditions shall be subject to adjustment in the event any of the
facts or assumptions are incorrect or change prior to the closing of each Loan.


FOR GENERAL TERMS AND CONDITIONS, SEE EXHIBIT B, AND FOR SPECIAL TERMS AND
CONDITIONS SEE EXHIBIT C, EACH ATTACHED HERETO AND MADE A PART HEREOF.

--------------------------------------------------------------------------------

Borrower and Guarantor(s) will be required to provide certified year-end and
quarterly financial statements and other financial information during the term
of this Commitment and the loan(s). Throughout the term of this Commitment,
Borrower and Guarantor(s) agree to deliver to us non-audited quarterly financial
statements and other information requested by Irwin, including, within the
earlier of either i) 90 days following the year end, or ii) such minimum period
permitted the Borrower by applicable securities law, as pertains to publicly
traded companies, and commencing with the last year ending prior to the date of
this Commitment, current financial statements for Borrower and each Corporate
Guarantor referred to herein. The chief financial officer of the respective
entity shall certify all year-end financial statements as requested.

Notwithstanding the foregoing, Meritage Hospitality Group, Inc. will be required
to provide audited consolidated year-end and non-audited quarterly financial
statements and other financial information during the term of the Loan(s). OCM
Food Service LLC d/b/a O’Charley’s of Michigan and OCM Development, LLC d/b/a
O’Charley’s Development Company of Michigan will be required to provide
consolidated statements reviewed by an accountant/chief financial officer, plus
applicable tax returns and other financial information during the term of the
Loan(s) as requested.

This Commitment and the closing of the loan(s) contemplated hereby are subject,
among other things, to receipt by Irwin at least ten (10) days prior to closing
of the Loan(s) of all required documentations, proofs and evidence enumerated
herein and as Irwin and its counsel may require.

This Commitment and the transactions contemplated hereby (i) shall be subject to
approval of our counsel of all documentation and other requirements set forth
herein, (ii) shall be subject to, in our sole judgment, there being no material
adverse change in Borrower’s financial condition, or the financial condition of
any Guarantor, (iii) shall be subject to closing within forty five (45) days of
the opening of the franchise restaurant or the applicable Outside Date,
whichever occurs first, (iv) shall not be assignable without our prior written
consent and (v) shall be governed by the laws of the State of New York. Irwin
reserves the right to cancel this commitment in the event Borrower or any
Corporate Guarantor has made any misrepresentations to Irwin or has withheld any
information from Irwin with regard to the transactions contemplated hereby.

A commitment fee of $25,000.00 (“Commitment Fee”) is required with Borrower’s
execution and acceptance of this letter. Such funds will be credited against the
expenses set forth in “Fees and Expenses” hereof, and the balance, if any, will
be applied against Borrower’s payments due under the Loan(s). Irwin is in
receipt of the sum of $6,250.00 paid as a proposal fee under the proposal
letters dated November 11, 2004 (“Proposal”) and this fee has been applied to
the Commitment Fee. The remainder of the Commitment Fee of $18,750.00 is due and
payable with this letter. If (i) Borrower fails to complete one or more of the
transactions contemplated herein for any reason, or (ii) the conditions of
closing set forth herein have not been met, this Commitment shall be deemed
withdrawn and the Commitment Fee shall be deemed earned and non-refundable. In
no event shall Irwin’s liability for failure to close these transactions exceed
a return of the commitment fee. Any disputes arising under this agreement shall
be litigated only in federal or state court located in New York. If outside
counsel is required to provide an opinion of counsel, and Borrower determines
the cost is prohibitive, then a refund of the Commitment Fee will be made.

In the event the Loan(s) has or have not closed or will not close by the
applicable Outside Date, Irwin, in its sole discretion, will consider an
extension of the applicable Outside Date for a period not to exceed 90 days upon
(i) receipt of a written request for such extension, (ii) then current financial
statements for the Borrower and guarantors showing, in Irwin’s sole opinion, no
material adverse change in their financial condition and FCCR compliance.

This Commitment is provided solely for Borrower’s benefit, is confidential and
shall not be reproduced, distributed, quoted, or otherwise made reference to.

Please execute the extra copy of this letter acknowledging Borrower’s acceptance
of the terms hereof. In the event that a copy of this commitment letter,
executed by Borrower, is not received by Irwin within ten (10) days of the date
hereof, this commitment shall be deemed withdrawn.

Intentionally left blank

--------------------------------------------------------------------------------

This letter cancels and supersedes all previous proposal/commitment letters
including but not limited to the letters dated November 11, 2004, February 8,
2005, March 4, 2005, and March 24, 2005.

Very truly yours,

Irwin Franchise Capital Corporation

By:         /s/Frank LaBrake                                  
Name:    Frank LaBrake
Title:     Senior Underwriter

   AGREED & ACCEPTED

   OCM DEVELOPMENT, LLC

By:         /s/Robert E. Schermer, Jr.                       

Name:   Robert E. Schermer, Jr.                           

Title:     CEO                                                      

Date:     4/7/05                                                   



--------------------------------------------------------------------------------


ATTACHMENT 1

FACILITY A — REAL PROPERTY LOAN

Option 1

--------------------------------------------------------------------------------

Option 2

--------------------------------------------------------------------------------

Option 3

--------------------------------------------------------------------------------

Option 4

--------------------------------------------------------------------------------

Term / Amortization:   15-years   15-years   15-years   15-years   Reset or
Fixed:  Federal Funds   1-Year Reset   3-Year Reset   5-Year Reset   Interest
Rate:(a)  5.20%   5.71%   6.43%   6.91%   Monthly Payment Factor:(a)  0.008013  
0.008283   0.008673   0.008938   Rate Index:(a)  1.75%   2.86%   3.58%   4.06%  



Option 5

--------------------------------------------------------------------------------

Option 6

--------------------------------------------------------------------------------

Option 7

--------------------------------------------------------------------------------

Option 8

--------------------------------------------------------------------------------

Term / Amortization:   15-years   10-years/15-years   10-years/20-years  
15-years/20-years   Reset or Fixed:  Fixed   Fixed   Fixed   Fixed   Interest
Rate:(a)  7.75%   7.65%   7.77%   7.90%   Monthly Payment Factor:(a)  0.009413  
0.009356   0.008222   0.008302   Rate Index:(a)  4.90%   4.80%   4.92%   5.05%  

[a]     Subject to adjustment as a result of changes in the Federal Funds rate
and Irwin’s internal transfer rates.

--------------------------------------------------------------------------------


ATTACHMENT 2

FACILITY B — EQUIPMENT LOAN

>

Option 1

--------------------------------------------------------------------------------

Option 2

--------------------------------------------------------------------------------

Option 3

--------------------------------------------------------------------------------

Option 4

--------------------------------------------------------------------------------

Term / Amortization:   7-years   7-years   7-years   7-years   Reset or Fixed: 
Federal Funds   1-Year Reset   3-Year Reset   Fixed   Interest Rate:(a)  5.85%  
6.35%   7.03%   7.56%   Monthly Payment Factor:(a)  0.014537   0.014777  
0.015107   0.015368   Rate Index:(a)  1.75%   2.85%   3.53%   4.06%  


[a]     Subject to adjustment as a result of changes in the Federal Funds rate
and Irwin’s internal transfer rates.

--------------------------------------------------------------------------------


EXHIBIT A

SCHEDULE OF ELIGIBLE COSTS

Eligible equipment costs include, among others:

  Decor package
Dining area furniture
Kitchen equipment
Music equipment
Office furniture and equipment
POS equipment and computers
Refrigeration equipment including walk-in cooler
Storage area shelving and equipment
Signage
Smallwares
Video training equipment


Eligible construction costs include, among others:

  Appraisal Fees
Architects, engineering fees
Building permits
Construction or remodeling Costs
HVAC
Land
Site Work & Improvements
Soil Fees
Tap Fees


Eligible soft costs include, among others:

  Freight
Installation
Installation permits, if applicable
Sales tax


Non-eligible costs include:

  Attorney’s fees
Contingency Costs
Construction/Remodel Loan Interest
Franchise fee
Insurance
Liquor Licenses
Loan Fees
Pre-opening Expenses
Real Estate Broker Commission
Start-up costs
Training expenses
Uniforms
Utilities
Working capital


--------------------------------------------------------------------------------

EXHIBIT B

General terms and conditions applicable to all loans

Corporate Documents Certified copy of Bylaws, Partnership agreement or Operating
Agreements as appropriate and good standing certificates


Store Sale/Change in Control: A sale of any collateral for a loan, a change in
the controlling interest now held by Meritage Hospitality Group, Inc in
Borrower, OCM Food Service, LLC, or MHG West, Inc, and/or any material change in
assets held by Borrower or Guarantors is prohibited without Irwin’s consent
whose consent will not be unreasonably withheld. However, Borrower and
Guarantors shall be permitted to enter arrangements for the sale and leaseback
of restaurant properties so long as such corresponding operating lease
arrangements do not result in a reduction of the FCCR below the minimum required
level, as is herein defined.


Fees & Expenses: Borrower(s) shall pay Irwin’s costs and expenses incurred in
connection with the documentation and closing of all Loans, including Irwin’s
counsel fees, all filing and recording fees, Phase I environmental report fees,
flood reports, appraisal fees, and all other fees and charges incurred by Irwin.
In addition, Borrower shall be responsible for a loan initiation fee of $750.00,
and processing fee of $1,500.00 for each loan under Facility A and $500.00 for
each loan under Facility B, which fees will be due and payable at the time of
closing and final funding of each loan for such Premises.


Survivability: The terms and conditions of this Commitment shall survive the
closing of the loans, and to the extent any such terms and conditions conflict
with the loan closing documents, the terms and conditions of the loan closing
documents shall control.


Closing Date: The closing date for each loan shall mean the date on which (i)
Irwin advances to or for the Borrower’s account an amount which, in the
aggregate with all other partial advances made to or for the Borrower’s account,
equals the Maximum Loan Amount referred to herein, and (ii) all other conditions
precedent have been satisfied or the applicable Outside Date(s) stated in this
Commitment Letter.


Assumptions: The amount of the Real Property and Equipment Loan(s) and the terms
set forth in this Commitment letter are based upon the facts and assumptions set
forth herein and on conditions in the capital markets as they affect Irwin’s
sources of funds. The terms and conditions shall be subject to adjustment in the
event any of the facts or assumptions are incorrect or change prior to the
closing of each Loan.




Additional Documentation & Provisions: This Commitment and the closing of the
Loan (unless otherwise indicated are subject to the receipt of Irwin at least
ten (10) days prior to the Closing Date:


  i. Such opinions of Borrower’s counsel, certificates, waivers, releases,
Uniform Commercial Code Financing Statements and further documents which may be
required by Irwin or its counsel. (Irwin will accept Borrower’s Corporate
Counsel’s opinion with regard to corporate authority and other corporate
specific matters, but RESERVES THE RIGHT to have Borrower obtain an independent
legal opinion with regard to enforceability of documentation and compliance with
relevant local laws.)


  ii. Real Property appraisal shall be performed by an appraiser acceptable to
Irwin, and engaged by Irwin. If the appraisal is less than the Loan Amount, the
Loan Amount shall be reduced to no more than eighty five percent (85%) of the
Appraised Value.


  iii. Survey — An ALTA/ACSM Land Title Boundary survey required for acquisition
of raw land and an As Built ALTA/ACSM Land Title Survey upon completion of
construction (both surveys certified to Irwin, and title company). If real
property is already improved, then an As Built ALTA/ACSM Land Title Survey
certified to Irwin, and the title company (not more than sixty days old) for the
Premises. All surveys shall be prepared with the Minimum Standards Detail
Requirement of ALTA/ACSM appropriate for the type of survey being prepared.


  iv. Environmental Reports — Irwin shall have received such reports, acceptable
to Irwin in its sole discretion, concerning the environmental condition of the
Premises as Irwin may require, including a Phase I environmental assessment in
accordance with the American Society of Testing and Materials guidelines as
contained in ASTM E 1527-00. Such report must also be dated within six months of
Closing Date.


  v. Borrower shall further provide certification that the Premises is not
located in a floodplain or in the alternative evidence of federal flood plain
insurance.


  vi. Certificate of Occupancy for the Premises, and satisfactory evidence of
waiver of all mechanic’s liens.


  vii. Proof of payment of all taxes with respect to the Premises owing through
the date of closing.


  viii. Paid title insurance policy (“Title Policy”), in the American Land Title
Association format, acceptable to the Irwin’s counsel in the total amount of the
loan. The Title Policy shall contain: (a) full coverage of mechanics liens, and
(b) no survey exceptions. A title insurance policy prepared by
LandAmerica/Transnation Title with offices located in Grand Rapids, MI, in the
format required by Irwin, is acceptable to Irwin.


  ix. Evidence, in form satisfactory to us, of the cost of the acquisition of
the land and construction of the improvements at the Premises (“Actual Cost”),
and an updated title insurance policy from an insurer acceptable to Irwin and
its counsel insuring Irwin’s first lien(s) at the aggregate draw amount on the
Premises.


  x. A policies of insurance evidencing insurance coverage with insurers
acceptable to Irwin insuring the Premises, and Equipment against (a) all risk of
loss and damage in an amount of not less than the replacement value thereof
naming Irwin as a loss payee with long form lenders endorsement, and (b) public
liability and property damage. (c) business interruption insurance, and (d)
liquor liability coverage, if applicable, in amounts acceptable to Irwin, and
naming them as an additional insured.


  xi. Satisfactory evidence of the issuance of a franchise license to Borrower
or Corporate Guarantor from Franchisor. The term of each franchise license for
the Premises must be co-terminus or longer with the applicable loan, as measured
from the date of the closing of such loan.


  xii. Executed copies of the land lease that reflects a remaining term greater
than the Leasehold Mortgage term and satisfactory subordination and
non-disturbance agreements from the fee mortgagee and landowner. (LEASEHOLD
MORTGAGES ONLY)


--------------------------------------------------------------------------------


EXHIBIT C

SPECIAL TERMS AND CONDITIONS:



Conditions Precedent to
Issuance of Premises Specific
Commitment Letters and
Loan Funding: Irwin must issue, and the Borrower must accept, a commitment
letter that details a specific site for the O’Charley’s Premises that is
acceptable to Irwin in its sole discretion, and the agreed upon
term/amortization and interest rate structure for such financing. The issuance
of a commitment by Irwin for each Premises is subject to the following
conditions precedent:


  (i) No deleterious change in the financial condition and operations of the
Borrower, any Corporate Guarantor, or the franchisor having occurred prior to
Irwin’s issuance of a site-specific financing commitment.


  (ii) Borrower-affiliated O’Charley’s operations will consist of no less than
3-stores opened for periods of no less than 60-days each as at the date of a
request for a site-specific financing commitment by Irwin.


  (iii) Satisfactory receipt and review by Irwin of the operating statements of
each of the Borrower-affiliated O’Charley’s stores each evidencing such
individual store operating performance from the respective date of store opening
through the most recent operating period then ended as at the date of Borrower’s
request for a site-specific commitment for financing of a new franchised
O’Charley’s store.


  (iv) Satisfactory receipt and review of the estimated costs, specific
demographic characteristics, real estate appraisal, and any leases for the
Premises, as may be applicable.


Minimum Project Equity: Borrower must provide minimum non-borrowed cash equity
in each store project equal to no less than 15% of the appraised value of the
improved real property.


Financial Ratio Covenants: Throughout the term of this Commitment and the Loans
[1] Borrower, and OCM Food Service, LLC d/b/a O’Charley’s of Michigan, on a
combined basis (the “O’Charley’s Enterprise”), and [2] WM Limited
Partnership-1998 d/b/a Wendy’s of Michigan, on a consolidated basis consisting
of all affiliated franchised Wendy’s stores (the “Wendy’s Enterprise”), will be
tested on a consolidated basis provided via the review of the consolidating
statements of financial condition and operating performance of the O’Charley’s
Enterprise and the Wendy’s Enterprise, for purposes of determining compliance
with the following covenants pertaining to financial ratios, and which will be
measured on a trailing 12-month basis, excepting however, for new stores such
covenant test pertaining to the herein defined FCCR shall not include the
performance of new stores during the 18-month period immediately following store
opening.

Fixed Charge Coverage Ratio (“FCCR”) of not less than 1.20:1; FCCR is defined as
the ratio of Operating Cash Flow (the sum of earnings before interest, taxes,
depreciation and amortization, operating lease expense, and plus or minus
non-recurring items) to Fixed Charges (the sum of debt service including
principal and interest payments, plus operating lease expense).

Leverage Ratio of not greater than 6.00:1, determined as the quotient resulting
from Total Funded Debt divided by EBITDA. Total Funded Debt shall be calculated
as (a) the aggregate amount of all current and non-current indebtedness for
borrowed money, plus (b) the aggregate amount of all current and non-current
outstanding capital lease obligations. To the extent the actual number of months
a restaurant has been open for business is less than 12-months as of the
measurement date, the Total Funded Debt for such restaurant shall be reduced by
a fraction; the numerator of which is 12-months minus the number of months the
restaurant was opened during the measurement period, and the denominator of
which is twelve. EBITDA shall be calculated as follows: for any period the sum
of net income before taxes, plus interest expense, plus depreciation expense and
amortization expense, plus or minus non-cash adjustments to net income, plus or
minus extraordinary losses or gains.


Cross Default: A default by Borrower or any Corporate Guarantor having occurred
under the loan agreements with Irwin shall represent a default under these Irwin
loan agreements.




Variable Rate and Reset Rate Structures Prepayment: Following the lockout
period, as applicable, immediately following the close of the Variable Rate and
Reset Rate Structured Loans (“VR Loan”), during which time the VR Loan(s) may
not be prepaid, each VR Loan may be prepaid in its entirety only on the
following conditions:


  (a) No default by Borrower under any agreement between Borrower and us as
lender, and


  (b) No event which, with the passage of time or giving of the notice, or both,
would constitute such a default, and


  (c) Borrower pays us all accrued but unpaid amounts to the prepayment date,
all other amounts owed by Borrower under the VR Loan Documents, whether then due
or not, plus a prepayment fee that will be equal to the fee detailed in the
following table, expressed as a percentage of the principal balance then
outstanding:


Loan Period

--------------------------------------------------------------------------------

Prepayment Fee as a % of Outstanding Principal

--------------------------------------------------------------------------------

  Months 01 - 12 4.00%   Months 13 - 24 3.00%   Months 25 - 36 2.00%   Months 37
- 48 1.00%   Thereafter No Penalty



Fixed Rate Structures Prepayment: Following the lockout period, as applicable,
immediately following the close of the Fixed Rate Structured Loans (“FR Loan”),
during which time the FR Loan(s) may not be prepaid, each FR Loan may be prepaid
in its entirety only on the following conditions:


  (a) No default by Borrower under any agreement between Borrower and us as
lender, and


  (b) No event which, with the passage of time or giving of the notice, or both,
would constitute such a default, and


  (c) Borrower pays us all accrued but unpaid amounts to the prepayment date,
all other amounts owed by Borrower under the Loan Documents, whether then due or
not, plus a prepayment fee that will be equal to the greater of either [i] a
Yield Maintenance calculation based upon SWAP rates or, [ii] the fee detailed in
the following table, expressed as a percentage of the principal balance then
outstanding:


Loan Period

--------------------------------------------------------------------------------

Prepayment Fee as a % of Outstanding Principal

--------------------------------------------------------------------------------

  Months 1 - 24 Lockout   Months 25 - 36 5.00%   Months 37 - 48 4.00%   Months
49 - 60 3.00%   Months 61 - 72 2.00%   Months 73 - 84 1.00%   Thereafter No
Penalty